Mr. Allen   8. Conner,   February 11, 1939, Page Q.


history 0r the time, the oontamporsneoue        olroumetmo4s,     and
the conditions    leading to the enactment of ths amendment,
to ascertain    th+ ?urposr snd msenl~    or the amendment,
and the language v&l]. be construed to further that purpoae.
Ewme t. kal,ra, 170 Ter. 3S3, 40 6. I’,. (2nd) 31;        San
Anton10   Independent Sohool Dlstrlot   v. State, (Clv. App. )
173 s. ::i. 5%; ..‘illtome  v, Carroll, It:: S. ‘7. 29.    The
thing to be sou(.!lt 1s the thought af~reaced,       (Cardova v.
stnte,  0 cr. l-t. 207) alth the view of ascertaining       and
giving effect    to the intent of the people who adopted the
amendment. Collingsworth      County v. Allred,     120 Tcx. 473,
40 z. :;‘. (2nd) 13.

         It 1s n matter of oonmon knowleci;:e that tkJ-;c?    anend-
mot   was EOUf:ht in this instanoe    solely to ellminnte      the
obsolete  dueling olause.     There  wes  no eu[;Ceetion   of  any
other purpose to be arrected.       In tsct,  the very lanfusce
of the amendr.lent indicates   that the people intended that
“all off iceran chould take the oath of offloe.          “All Offl-
cers*ms          both elective   and appointive    oi~flcere.
Yet we should not impute to the -people of Texas an intention
that appointive   orflcers   ahoul~d take er: oath embodyIng
lani:uege wholly inapplicable    to the zanner by which they
acquired their office.
          Applylnc the rules of oonstltutional        cooctruotion
above stated,    the conolusion  Is olear.     i:e  therefore    hold
that, ln order to Give effect     to the lntentlon       Or the
people in voting this amendment, all appointloo           officers
in thla State, Including ootarlre       public, muet take the
constitutional    oath of offlco   provided by the amendment,
but that the oath as to them must conclude,          after eliminat-
lng the viorde, e.. . for the giving or withholding          a vote
at the election    at whloh 1 was cleated,"      after the word
“reward ,* with theaa words, e... to seoure my appointment.
So help me God.”
                                          Yours very truly
                                     ATTORNEY
                                            GW&RAL OF TEXAC

                                     By    &&&.&&tAl
                                                 EC. ‘A.. Falrohlld
F&w: FBP                                                    _Assistant

APPRCVXD:
                             A                   ., (\.‘.
                         r
 AWORtiEX G?E?%XAL
                 OF TEXAS



                                                                         6